Title: To Alexander Hamilton from William Ellery, 21 July 179[4]
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] July 21, 179[4]. “I have recd. your letters of the 7th. & 8th. of this month. Edmund Valentine and Guilford Grinnell paid their penalties, the United States have been credited for their part thereof.… The Proceedings in the case of the Joanna Danl. Anthony master which you mention as returned, have not been yet received by the District Judge. In my letter of the 21st. of last April I mentioned the then circumstances of the bale of cotton. About three weeks ago Anthony produced to me satisfactory proof, that it belonged to Wm. Carr who claimed it, imported it into Baltimore from Islet and had paid or secured to be paid the duties thereon; whereupon I delivered it to Daniel Anthony.… I conceived that I could not consistently with law any longer detain the bale of Cotton.”
 